Champlin, J.
The statute provides that no prosecution for seduction shall be commenced after one year from the time of committing the offense.1
In this case complaint was made before a justice within the year, but it was not clearly proved that a warrant had been issued and delivered to the officer to be served within the time.
The main question presented by the record is whether making a complaint before a justice is a commencement of prosecution so as to prevent the statute from running.
I think it is not. The complaint is not required to be reduced to writing or signed by the party, or filed with -the justice. The justice may reduce it to writing if he ■sees fit, and ordinarily this is the best practice. I think it would be a dangerous doctrine to hold that an oral ■complaint, on oath, may be made before a justice, charging a person with crime, and then the justice may delay further proceedings until the statute of limitations expires, .and then proceed to issue his warrant for the apprehension of the offender. If this may be done where the limitation is one year, it may be where the limitation is six years. It is plain that such construction of the statute would open the door to grave abuses. The justice, might ■delay until after witnesses to establish the innocence of the accused have died, or removed from the vicinity, or until the facts and circumstances have been forgotten, and the proof made difficult or impossible. I think that, in order to commence a prosecution, there must not only be a *118complaint on oath, but a warrant must be issued by the-justice, and placed in the hands of an officer for service. This is the construction placed upon the statute of limitations in civil actions, and I perceive no good reason why it should not apply to criminal prosecutions.
I do not think that section 9507, How. Stat., applies to prosecutions for seduction. That applies by-its terms to prosecutions which are to be commenced within six years. The statute says:
“But any period during which the party charged was not usually and publicly a resident within this State, shall not be reckoned as part of the six years."
Our statutes provide for the prosecution of offenders who are fugitives ¿from justice, and there is no difficulty in commencing a prosecution for seduction within the-year when the offender flees from justice.
In this case there was some question whether a warrant had been issued and delivered to an officer to be served within a year from the time the offense was charged to-have been committed. This question should have been submitted to the jury as requested by the counsel for respondent. The judgment should be reversed, and a new trial' granted.
Morse, Campbell, and Long, JJ., concurred with Champlin, J.

How. Stat. §9288.